Name: Commission Regulation (EEC) No 2762/84 of 28 September 1984 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 260/64 Official Journal of the European Communities 29 . 9 . 84 COMMISSION REGULATION (EEC) No 2762/84 of 28 September 1984 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 1 596/79 (3), as last amended by Regulation (EEC) No 2486/82 (4), which lays down the varieties of apples and pears which may become subject to preventative withdrawals ; Whereas, to facilitate preventive withdrawals, addi ­ tional varieties of apple should be covered by the system ; HAS ADOPTED THIS REGULATION : Article 1 In the first indent of Article 4 of Regulation (EEC) No 1 596/79, 'Granny Smith and Bramley's Seedling' is hereby added after 'Delicious Pilafa'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 130, 16 . 5 . 1984, p. 1 . (&lt;) OJ No L 189, 27 . 7 . 1979, p. 47. (4) OJ No L 265, 15. 9 . 1982, p. 13 .